Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Jan 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12 Jan 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-6, 8-9, 11-22 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20020021298A) in view of Liang (CN 105211741A-see machine translations),Fukasawa et al. (US 2010/0297326), Justice et al. (US 2017/0094979) and Mann (US 2002/0102336). 
 Regarding Claims 1, 3, 4, 6, 8 and 13-15, Kim discloses a dough composition (pressing and forming the dough) suitable for frying (fried noodle strips), comprising fruit-juice powder (processing crops, fruits….into juice or powder). See translated Derwent Abstract. 
Kim is silent to comprising FJP in a range of 0.10wt% to 5wt% relative to total mass of the dough composition; a hydrocolloid wherein the ratio of hydrocolloid:FJP is between 1:1 and 15:1; wherein the FJP comprises a mixture of soluble dietary fibers (SDF) and insoluble dietary fibers (IDF), wherein the SDF are in a range of from 50wt% to 95wt% of the mixture of SDF and IDF; and wherein a moisture content of the FJP is at most 5wt%.
Liang is relied on to teach known dough compositions for also making noodles, wherein the dough is enriched with a fruit powder at an amount of 0.10 to 65% by wt. (paragraph 10) which overlaps with the claimed 0.1wt% to 5wt%, 0.2wt% to 3.0 wt% (as per Claim 4), and 1.0 wt% (as per claim 13) to provide flavor and nutrition to the noodle product (paragraph 5). Therefore, since Kim also provides fruit juice powder, it would have been obvious to one of ordinary skill in the art to use the overlapping amounts of fruit juice powder to achieve the desired flavor and nutrition profile. 
As to the hydrocolloid, Fukasawa is also relied on to teach further comprising gellan gum (which meets claims 6 and 8) as a thickener in dough compositions for frying, particularly noodles (paragraph 2). Fukasawa discloses comprising gellan gum in an amount between 0 to 10% by weight of the dough 
As to the limitation of the ratio, since Liang discloses a relatively large range of 0.10 to 65% wt in fruit juice powder based on the desired flavor and nutrition, and Fukasawa discloses gellan gum in an amount of 0 to 10% by weight of the dough, the combination necessarily suggests overlapping amounts of FJP and gellan gum that results in a ratio between 1:1 to 15:1 (hydrocolloid to FJP). It is noted that while Liang is directed to ratio of fruit powder to flour, Fukasawa discloses embodiments of dough having 65% flour (example 3, paragraph 45-47, where flour added is 65g and the total dough is 100g); therefore, a combination of Liang and Fukasawa would have resulted in a dough composition having up to about 30% FJP (65% of 65g flour=42.25g FJP, divided by the total dough weight 100g+42.25g). The combination encompasses embodiments where the ratio of hydrocolloid to FJP is 1:1 to 5:1, thus meeting the ratio as recited in claims 1, 14 and 15.
As to the limitation of the SDF and IDF mixture, Justice discloses a dough composition suitable for frying (fried noodles, paragraph 106) comprising 5% to 15% be weight of IDF and 50% to 75% by weight of SDF (paragraph 16). This encompasses an embodiment where the SDF is about 76% of the total fiber mixture (50% SDF / (50% SDF+15% IDF, also meeting the limitation of Claim 3). The fiber content is contemplated to help reduce weight gain and consumption of food (paragraph 9).  Like Kim’s fruit juice powder, Justice utilizes the chicory powder as a supplement to conventional dough compositions (paragraph 104) and where the chicory powder can be varied such as 1-30% (see paragraph 109).  
Since both Justice and Kim and directed to dough compositions for fried noodle products, it would have been obvious to one of ordinary skill in the art to modify Kim’s FJP to incorporate known ratios of SDF and IDF to provide a nutritional product for reducing weight gain and food consumption. 
As to the limitation of the moisture content of the FJP, Mann is relied on to show known compositions of fruit juice powder, where it is preferred that the moisture content of the dried mixture be no more than 3% by weight (paragraph 21). As a whole, Mann is directed to a stabilized and low hygroscopic fruit juice powder (paragraph 2). 
Therefore, since Kim uses fruit juice powder, and Mann shows that fruit juice powders are known to have a moisture content of 3% or less, it would have been obvious to one of ordinary skill in the art to use the fruit juice powder of Mann to provide a stable and low hydroscopic fruit juice powder.  
Regarding Claim 5, Kim is directed to flour but is silent to comprising protein. However, since Kim is directed to wheat flour (see abstract), it would have been necessarily comprised of gluten which constitute a protein. In any case, Fukasawa, which is also a noodle product, recites comprising wheat flour (paragraph 28) and thus includes gluten. Fukasawa also further includes salts (paragraph 28), and polysaccharides (paragraph 27). Therefore, since Fukasawa is also directed to dough compositions for making fried noodle products, it would have been obvious to one of ordinary skill in the art to include additional additives such as salt, wheat gluten, and polysaccharides to achieve the desired texture and flavor. 
Regarding Claim 9, Kim discloses a method for producing a dough composition comprising the steps of: 
Mixing an aqueous composition comprising water and FJP with a composition to obtain a dough composition (mixing their juice or powder with wheat flour); and 
frying the dough (pressing and forming the dough into noodle strips) to obtain a fried dough composition (fried noodle strips). See Derwent Abstract. 
Regarding Claim 11, the prior art combination presented above teaches the dough composition of Claim 1. Kim further teaches a fried noodle product (see Derwent Abstract).  
Regarding Claim 12, while Kim is directed to fried noodles of Claim 9, Kim does not specifically recite a fried doughnut product. Fukasawa is relied on to show known dough compositions used to make both fried noodles and donuts (paragraph 4). Therefore, since both Kim and Fukasawa discloses dough compositions for fried noodles, it would have been obvious to one of ordinary skill in the art to form a fried doughnut with the dough composition of Kim. 
Regarding Claim 16
Regarding Claim 17, for similar reasons applied in Claim 5 above, Fukasawa is further relied on to teach further comprising starch as a thickener.  Fukasawa evidences using multiple thickening agents, such as starch and methyl cellulose (see paragraph 45-47).  It would have been obvious to one of ordinary skill in the art to combine known suitable thickening agents for the common purpose of thickening the composition.
Regarding Claims 18 and 19, Fukasawa further teaches wherein the starch can be is present at a range of 13% relative to the dough weight which falls within the claimed range (see example 3, paragraphs 45-47, 13g/100g dough). 
Regarding Claim 20, since the combination suggest providing FJP within the claimed amount (paragraph 10 of Liang), the dough taught by the prior art would also reduce absorption of oil during frying relative to a dough comprising FJP outside the claimed range. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
Regarding Claim 21, Kim is silent to the specific flour content of the dough; however, since Fukasawa also discloses similar fried noodle products made from dough, Fukasawa is further relied on teaching a flour content of 65% (example 3, paragraph 45-47, where flour added is 65g and the total dough is 100g). Therefore, it would have been obvious to one of ordinary skill in the art to use known flour contents of similar dough compositions to make fried noodles. 
Regarding Claim 22, Kim further teaches wheat flour (see Derwent Abstract).  Fukasawa is also directed to dough composition for making noodle products, and Fukasawa discloses wheat flour (paragraph 28); therefore, it would have been obvious to one ordinary skill in the art to use known types of flours for making fried noodle products. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Jordan (US 2011/0014343). 
Regarding Claim 2, while Kim discloses fruit juice powder, he does not specifically recite wherein the FJP is apple juice powder or pear juice powder. Jordan is relied on to teach process for 


Response to Arguments
Applicant’s argument in the response filed 12 Jan 2022 have been fully considered but is rendered moot in view of the new grounds of rejections which relies on Mann to teach the new limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792